Suir@ary+ Ry €YyQ0069-JMS-DML Document 1-2 Filed 04/30/21 Page 1 of 8 Pagehhyé#1 Of 2

This is not the official court record. Official records of court proceedings may only be
obtained directly from the court maintaining a particular record.

Geraldine Marsh v. Wal-Mart Stores East, L.P.

Case Number 40D01-2103-CT-000006
Court Jennings Superior Court
Type CT - Civil Tort

Filed 03/25/2021

Status 03/25/2021, Pending (active)

Parties to the Case

Defendant Wal-Mart Stores East, L.P.

Address c/o CT Corporation System
334 North Senate Avenue
Indianapolis, IN 46204

Plaintiff Marsh, Geraldine

Attorney Brad Smith
#2278347, Retained

104 Franklin Road
Bloomington, IN 47404
812-332-9451(W)

Chronological Case Summary

03/25/2021 Case Opened as a New Filing

03/25/2021 Complaint/Equivalent Pleading Filed
Complaint for Damages
Filed By: Marsh, Geraldine
File Stamp: 03/25/2021
03/25/2021 Appearance Filed
Appearance
For Party: Marsh, Geraldine
File Stamp: 03/25/2021
03/25/2021 Subpoena/Summons Filed
Summons to Wal-Mart
Filed By: Marsh, Geraldine
File Stamp: 03/25/2021
Financial Information

* Financial Balances reflected are current representations of transactions processed by the Clerk’s Office. Please note that any balance due
does not reflect interest that has accrued - if applicable - since the last payment. For questions/concerns regarding balances shown, please
contact the Clerk's Office.

Marsh, Geraldine
Plaintiff

Balance Due (as of 04/30/2021)
0.00

Charge Summary

https://public.courts.in.gov/mycase/ 4/30/2021
SuieMaey 244 QO069-JMS-DML Document 1-2 Filed 04/30/21 Page 2 of 8 Pagabhh#28r 2

 

Description Amount Credit _ Payment

 

Court Costs and Filing Fees 157.00 0.00 157.00

Transaction Summary

 

 

 

Date Description Amount
03/25/2021 Transaction Assessment 157.00
03/25/2021 _ Electronic Payment (157.00)

This is not the official court record. Official records of court proceedings may only be
obtained directly from the court maintaining a particular record.

https://public.courts.in.gov/mycase/ 4/30/2021
Case 4:21-cv-00069-JMS-DML Document 1-2 Filed 04/30/21 Page 3 of 8 PagelD #: 9

40D01-2103-CT-000006 Filed: 3/26/2021 10:56 AM
Jennings Superior Court Jennings County, Indiana
STATE OF INDIANA ) IN THE JENNINGS COURT
COUNTY OF JENNINGS ™ CAUSE NO.
GERALDINE MARSH
VS.

WAL-MART STORES EAST, L.P.
COMPLAINT FOR DAMAGES

FIRST CAUSE OF ACTION

 

Comes now the plaintiff, Geraldine Marsh, by counsel, Ken Nunn Law Office, and for
cause of action against the defendant, Wal-Mart Stores East, L.P., alleges and says:

1. That on or about January 16, 2021, the plaintiff, Geraldine Marsh, was a
customer at the Wal-Mart store located at 2410 North State Highway 3 in North Vernon,
Jennings County, Indiana.

2. That on or about January 16, 2021, the plaintiff, Geraldine Marsh, slipped and
fell on the snow and/or ice covered parking lot at said location, causing the plaintiff to suffer
serious injuries.

3. That it was the duty of the defendant to use ordinary care and diligence to keep
and maintain the said premises in a condition reasonably safe for its intended uses and free
from all defects and conditions which would render the premises dangerous and unsafe for
plaintiff, or present an unreasonable risk of harm to plaintiff in her lawful use of same.

4. That it was the duty of the defendant to exercise reasonable care to protect
plaintiff, by inspection and other affirmative acts, from the danger of reasonably foreseeable
injury occurring from reasonably foreseeable use of said premises.

Ss: That it was the duty of the defendant to have available sufficient personnel and
equipment to properly inspect and maintain the aforesaid premises in a condition reasonably
safe for plaintiff and free from defects and conditions rendering the premises unsafe.

6. That it was the duty of the defendant to warn plaintiff of the dangerous and
unsafe condition existing on said premises.
Case 4:21-cv-00069-JMS-DML Document 1-2 Filed 04/30/21 Page 4 of 8 PagelD #: 10

-2-

7. That the defendant knew or should have known of the unreasonable risk of
danger to the plaintiff but failed either to discover it or to correct it after discovery.

8. That the fall and resultant permanent injuries of plaintiff were caused by the
negligence of the defendant who failed to utilize reasonable care in the inspection and
maintenance of said premises.

. That the aforesaid acts of negligence on the part of the defendant were the
proximate cause of the injuries sustained by the plaintiff.

10. That the plaintiff has incurred medical expenses and other special expenses, and
will incur future medical expenses, lost wages and other special expenses, as a direct and
proximate result of defendant's negligence.

WHEREFORE, the plaintiff demands judgment against the defendant for permanent
injuries in a reasonable amount to be determined at the trial of this cause, for medical expenses
and other special expenses, for future medical expenses, lost wages and other special expenses,
court costs, and all other proper relief in the premises.

KEN NUNN LAW OFFICE

BY: s/Bradford J. Smith
Bradford J. Smith, #22783-47
KEN NUNN LAW OFFICE
104 South Franklin Road
Bloomington, IN 47404
Phone: (812) 332-9451
Fax: (812) 331-5321

E-mail: brads@kennunn.com

 

REQUEST FOR TRIAL BY JURY

Comes now the plaintiff, by counsel, Ken Nunn Law Office, and requests that this

matter be tried by jury pursuant to Trial Rule 38.
Case 4:21-cv-00069-JMS-DML Document 1-2 Filed 04/30/21 Page 5 of 8 PagelD #: 11

Bradford J. Smith, #22783-47
Ken Nunn Law Office

104 South Franklin Road
Bloomington, IN 47404
Telephone: 812-332-9451
Fax Number: 812-331-5321
Attorney for Plaintiff

-3-

KEN NUNN LAW OFFICE

BY:

s/ Bradford J. Smith

Bradford J. Smith, #22783-47
KEN NUNN LAW OFFICE
104 South Franklin Road
Bloomington, IN 47404
Phone: (812) 332-9451

Fax: (812) 331-5321

E-mail: brads@kennunn.com
Case 4:21-cv-00069-JMS-DML Document 1-2 Filed 04/30/21 Page 6 of 8 PagelD #: 12

40D01-2103-CT-000006

Jennings Superior Court

APPEARANCE FORM (CIVIL)

 

Filed: 3/25/2021 10:56 AM
Clerk
Jennings County, Indiana

 

 

 

 

 

Initiating Party
CAUSE NO:
1, Name of first initiating party Geraldine Marsh
3639 Atkinson Circle
North Vernon, IN 47265
2: Telephone of pro se initiating party NA
3. Attorney information (as applicable Bradford J. Smith #22783-47

for service of process)

Ken Nunn Law Office

104 South Franklin Road
Bloomington, IN 47404
PHONE: 812 332-9451
FAX: 812 331-5321
Email: bjsmith@kennunn.com

 

 

 

 

 

a Case type requested CT (Civil Tort)
5 Will accept FAX service YES
6. Are there related cases NO
7. Additional information required by

State or Local Rules
Continuation of Item 1 (Names of initiating NAME:
parties) NAME:

 

Continuation of Item 3 (Attorney information
as applicable for service of process)

 

 

 

 

 

s/Bradford J. Smith
Attorney-at-Law
(Attorney information shown above.)
Case 4:21-cv-00069-JMS-DML Document 1-2 Filed 04/30/21 Page 7 of 8 PagelD #: 13

40D01-2103-CT-000006 Filed: 3/25/2021 10:56 AM
Clerk
Jennings Superior Court Jennings County, Indiana

CIRCUIT/SUPERIOR COURT FOR THE COUNTY OF JENNINGS
STATE OF INDIANA
COURTHOUSE, 25 PIKE STREET
VERNON, INDIANA 47282
Geraldine Marsh
Plaintiff(s)

VS. No.

  

Wal-Mart Stores East, L.P.
Defendant(s)

  
  

SUMMONS S/NDIANE

The State of Indiana to Defendant: Wal-Mart Stores East, L.P., c/o CT Corporation System, 334 North Senate Avenue,
Indianapolis, IN 46204

You have been sued by the person(s) named "plaintiff" in the court stated above.

The nature of the suit against you is stated in the complaint which is attached to this document. It also states the
demand which the plaintiff has made and wants from you.

You must answer the complaint in writing, by you or your attorney, within Twenty (20) days, commencing the day
after you receive this summons, or judgment will be entered against you for what the plaintiff has demanded. You have twenty-
three (23) days to answer if this summons was received by mail. Such Answer Must Be Made In Court.

If you have a claim for relief against the ; plaintiff arising. from the sapae transaction or occurrence, you must assert it in

 

your written answer. yf wf . i |
( ( A \ il aa
Ki a
pated/25/2021 a TT —T MM) OWL
rw JENNI eScikcut ee
BRADFORD J. SMITH, #22783-47 )
ATTORNEY FOR PLAINTIFF ee

KEN NUNN LAW OFFICE
104 FRANKLIN ROAD
BLOOMINGTON, IN 47404
TELEPHONE: (812)332-9451
ACKNOWLEDGEMENT OF SERVICE OF SUMMONS

A copy of the above summons and a copy of the complaint attached thereto were received by me at this day of ;
2021.

 

SIGNATURE OF DEFENDANT
PRAECIPE: | designate the following mode of service to be used by the Clerk.

XX By certified or registered mail with return receipt to above address.

oO By Sheriff delivering a copy of summons and complaint personally to defendant or by leaving a copy of the summons and complaint at his dwelling
house or usual place of abode with some person of suitable age and discretion residing therein.

o By delivering a copy of summons and complaint personally to defendant or by leaving a copy of the summons and complaint at
his dwelling house or usual place of abode.

o By serving his agent as provided by rule, statute or valid agreement, to-wit:
KEN NUNN LAW OFFICE

BY: s/ BRADFORD J. SMITH
ATTORNEY FOR PLAINTIFF
Case 4:21-cv-00069-JMS-DML Document 1-2 Filed 04/30/21 Page 8 of 8 PagelD #: 14

CERTIFICATE OF MAILING: I certify thaton the __ day of , 2021, I mailed a copy of this summons and a copy of the complaint to each of the
defendant(s) by (registered or certified mail requesting a return receipt signed by the addressee only, addressed to each of said defendant(s) at the address(es)
furnished by plaintiff.

Dated this __ day of 2021.

—

 

CLERK, JENNINGS CIRCUIT COURTS

RETURN OF SERVICE OF SUMMONS BY MAIL: | hereby certify that service of summons with return receipt requested was mailed on the __ dayof__
, 2021, and that a copy of the return of receipt was received by me on the __ day of , 2021, which copy is attached herewith.

 

CLERK, JENNINGS CIRCUIT COURTS

CERTIFICATE OF CLERK OF SUMMONS NOT ACCEPTED BY MAIL: | hereby certify that on the __ day of , 2021, I mailed a copy of
this summons and a copy of the complaint to the defendant(s) by (registered or certified) mail, and the same was returned without acceptance this __ day of ___
2021, and I did deliver said summons and a copy of the complaint to the Sheriff of Jennings County, Indiana.

 

 

 

 

 

acannon!
Dated this day of , 2021.
CLERK, JENNINGS CIRCUIT COURTS
RETURN OF SUMMONS: This summons came to hand on the __ day of , 2021, and I served the same on the __ day of » 2021.

1; By mailing a copy of the summons and complaint personally to address

2, By delivering a copy of summons and complaint personally to .

3. By leaving a copy of the summons and complaint at t he dwelling house or usual place of abode of
defendant: (Na me of Person) and by mailing by first class mail a copy of the summons on the __ day
of , 2021 to h is last known address.

4, By serving his agent as provided by rule, statute or valid agreement to-wit:

5. Defendant cannot be found in my bailwick and summons was not served.

And I now return this writ this __ day of , 2021.

 

SHERIFF or DEPUTY

RETURN ON SERVICE OF SUMMONS: | hereby certify that I have served the within summons:

 

1. By delivery on the __ day of , 2021 a copy of this summons and a copy of the complaint to each of the within named
defendant(s) .
2. By leaving on the ___ day of , 2021 for each of the within named defendant(s)

 

_, a copy of the summons and a copy of the complaint at the respective dwelling house or usual place of abode with
___a person of suitable age and discretion residing therein whose usual duties or activities include prompt communication of such
information to the person served.
3s a nd by mailing a copy of the summons without the
complaint to at t he last known address of defendant(s).
All done in Jennings County, Indiana.
Fees: $

 

SHERIFF or DEPUTY
